January   28,   1955



Hon. Robert     S. Calvert
Comptroller     of Public       Accounts
Capitol  Station
Austin,  Texas

                          Opinion    No.    S-150

                          Re:     Whether    S. J. R. Noi 14 as it pertains
                                  to the Texas    Turnpike  Authority   pro-
                                  hibits  the State Highway   Commission
                                  from   spending   further funds as author-
                                  ized under Sec. 20 of House      Bill No. 4
                                  of the 53rd Legislature.

Dear     Mr.   Calvert:

                      YOU request   our opinion with reference      to the above   cap-
tioned    matter.     Your question   reads   as follows:

                     “The question    has now arisen    as to whether
           S.J.R.   No. 14 as voted on by the people      in the Gener-
           al Election   on November      2 prohibits  the State High-
           way Commission’s        spending   further moneys     as
           authorized    under Section    20 of House   Bill No. 4.   I
           shall thank you to advise      this department    in the pre-
           mises.”

                  Senate    Joint Resolution     No. 14 which proposed    an amend-
ment to Article     III of the Constitution    of Texas    was submitted   to the
voters of this State on November          2, 1954, and carried    by a majority    vote.
This constitutional     amendment     became     effective  on November     19, 1954.

                   A constitutional    amendment     speaks   from its effective
date.  Therefore,     until the effective   date of the amendment        in question,
the Legislature     had the power and authority       to lend the credit    of the
State to a public agency,      to grant public money      to a public agency     and to
assume    the indebtedness      of a public agency   in furtherance     of a State
governmental     function.    Of course,   the construction     of public highways
is a public duty and a State governmental         function.
                                                                                          ..
                                                                                               .,-.




Hon.   Robert   S. Calvert,     page   2 (S-150)




                   The constitutional        amendment,        as submitted      by the
Legislature,    reads  as follows:

                    “Section    52-b.     The Lerzislature     shall have no
          power or authority        to in any m&ner        lend the credit    of
          the State or grant any public money             to, or assume     any
          indebtedness,      present     or future,   bonded or otherwise,
          of any individual,      person,    firm,   partnership,    associa-
          tion, corporation,      public corporation,        public agency,    or
          political   subdivision      of the State, or anyone      else,  which
          is now or hereafter         authorized    to construct,    maintain
          or operate     toll roads and turnpikes         within this State.”

                   House    Bill No. 4, Chapter    410, Acts   of the 53rd Legisla-
ture, Regular    Session,     1953, created  the Texas     Turnpike  Authority    and
constituted   it a public    agency  and prescribed     its powers   and duties.
This act became      effective    on May 27, 1953.    Section   20 provides    as fol-
lows:

                    “The State Highway         Commission          is hereby
          authorized      in its discretion,     if and to the extent re-
         quested    by the Authority,        to expend out of any funds
         available     for the purpose,       such moneys        as may be
         necessary       for the study of a Project           and to use its
          engineering       and other forces,       including     consulting
         engineers      and traffic     engineers,      for the purpose      of
          effecting   such study and to pay for such additional
          engineering       and traffic   and other expert         studies   as
          it may deem expedient           and all such expenses          incurred
         by the State Highway          Commission         prior   to the issuance
         of turnpike       revenue    bonds under the provisions            of this
         Act, shall be paid by the State Highway                 Commission
         and charged        to such Project,       and the State Highway
          Commission         shall keep proper        records    and accounts
          showing    each amount        so charged.        Upon the sale of
          turnpike    revenue     bonds for any such project,            the
         funds so expended         by the State Highway           Commission
         in connection        with such Pro+ct         shall be reimbursed
          to the State Highway         Commission         from   the proceeds
          of such bonds.”

                   Funds were appropriated     by the 53rd Legislature    in the
departmental     appropriation  bill to the Texas   Highway  Commission     which
are available    to pay for the preliminary    expenses  enumerated    in said
Section  20.
      _.
.?-




           Hon.   Robert   S. Calvert,   page   3 (S-150)




                               It is clear   to us that the public money in question,         which
           was made available         by the 53rd Legislature     to pay for the preliminary
           expenses    enumerated       in said Section   20, was granted      by the Legislature
           before   the effective     date of the constitutional    amendment.       It is likewise
           clear  that House      Bill No. 4 in effect   lent the credit    of the State and as-
           sumed    certain   indebtedness      prior to the constitutional     inhibition.

                             You are, therefore,      advised   that the constitutional    amend-
           ment in question    does not prohibit    the State Highway      Commission     from
           expending   out of the available   funds appropriated       by the 53rd Legislature
           such moneys    as may be necessary        to pay for the preliminary       expenses
           as authorized   in Section   20 of House     Bill No. 4.

                                                 SUMMARY

                               The constitutional    amendment      submitted    to the
                     voters   by Senate Joint Resolution       No. 14 will not prohi-
                     bit the State Highway       Commission     from   expending    out
                     of available    funds appropriated      by the 53rd Legislature
                     such moneys       as may be necessary       to pay for the prelim-
                     inary expenses      as provided    for in Section   20 of House
                     Bill No. 4, Chapter      410, Acts   of the 53rd Legislature,
                     Regular    Session,   1953.


                                                        Yours   very   truly,

                                                        JOHN BEN SHEPPERD
           WVG:rn                                       Attorney General



           APPROVED:

           J. A. Amis,     Jr.                                         Assistant
           Reviewer

           Robert   S. Trotti
           First  Assistant

           John Ben Shepperd
           Attorney General